Citation Nr: 1330740	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to posttraumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2009 and October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The August 2009 rating decision granted service connection at a 30 percent initial disability rating for posttraumatic stress disorder (PTSD), effective February 4, 2009.  The Veteran timely filed an appeal of this decision seeking an increased initial evaluation.

The October 2010 rating decision denied service connection for sleep apnea, including secondary to PTSD.  The Veteran timely filed an appeal of this decision.

In October 2011, the RO issued a rating decision granting an increased initial evaluation of 50 percent for PTSD, effective February 4, 2009.  The Veteran continues to seek a higher evaluation for this disability.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).
 
In March 2012, the Veteran filed a formal claim seeking entitlement to a total disability rating based upon individual unemployability (TDIU benefits).  A request for TDIU benefits is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU benefits is listed as an issue on appeal.

In May 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for sleep apnea, including secondary to PTSD; entitlement to an increased initial evaluation in excess of 50 percent for PTSD; and entitlement to TDIU benefits.  After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In October 2010, a VA examination for sleep disorders was conducted.  Although the examination report concluded with a current diagnosis of sleep apnea, it was silent as to the history of this condition.  The examiner did not discuss the onset of this condition as shown by available treatment records or as alleged by the Veteran.  Following a physical examination of the Veteran, the VA examiner opined that there was no relationship between the Veteran's current sleep apnea and his service-connected PTSD.  The VA examiner then stated, without clarification, that "the rationale being that sleep apnea."  As such, the opinion provided is lacking any probative value.

The VA examiner also failed to address whether the sleep apnea was related to the Veteran's military service.  The Veteran contends that he has had problems sleeping, including snoring, since his service in the Republic of Vietnam.  Under these circumstances, the RO must schedule the Veteran for a new VA examination to determine whether his current sleep apnea is related to his military service and/or was caused or aggravated by his service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i);  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In April 2012, the Veteran submitted a statement indicating that he was receiving ongoing psychiatric treatment at the VA medical center in Kerrville, Texas, and the VA outpatient clinic in Victoria, Texas.  No subsequent attempt to obtain these updated treatment records appears in the Veteran's claims file or Virtual VA file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under these circumstances, the RO must obtain all of Veteran's identified VA medical treatment records.

At his hearing before the Board, the Veteran testified that his PTSD had significantly worsened since his most recent VA examination was conducted.  Given this allegation, along with the missing VA treatment records identified above, the Veteran must be scheduled for the appropriate VA examination to ascertain the current severity of his PTSD.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, given the passage of time, the RO, with the assistance of the Veteran, must also attempt to obtain the Veteran's updated treatment records related to these conditions.

In March 2012, the Veteran filed a claim seeking entitlement to TDIU benefits.  Accordingly, the issue of entitlement to TDIU benefits must be remanded to the RO for initial adjudication. Rice v. Shinseki, 22 Vet. App. 447, 453 (2011).  

If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU benefits under 38 C.F.R. § 4.16(a) (2013), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU benefits may be referred to the Compensation and Pension Service when a Veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated or examined him for PTSD and/or sleep apnea since September 2009.  Thereafter, attempt to procure copies of all VA and non-VA records which have not previously been obtained from identified treatment sources.  

Regardless of his response, the RO should obtain all available treatment records from the VA medical center in Kerrville, Texas, and the VA outpatient clinic in Victoria, Texas, since September 2009.

If any of these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for a VA examination to address the etiology of his current sleep apnea.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  A complete rationale must be provided for any opinion expressed.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea either began during or was otherwise caused by his military service.  

If the examiner finds that this is less likely than not, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea has been caused or aggravated (i.e., the underlying disease increased in severity beyond its natural progression) by his service-connected PTSD.

In answering these questions, the examiner is to consider the Veteran's recollections and contentions concerning his sleep apnea, and objective findings on his inservice and post service treatment records. 

3.  Thereafter, the Veteran must be afforded an examination to determine the current severity of his service-connected PTSD.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  A complete rationale must be provided for any opinion expressed.
 
The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  Finally, the examiner should discuss the effects of the Veteran's PTSD on his ability to maintain employment consistent with his education and occupational experience.  

4.  The Veteran must also be afforded an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and included in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.

7.  After completing the above, and any other development as may be indicated, re-adjudicate all of the issues on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, provide an adequate opportunity to respond, and then return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


